JUDGMENT
MUSGRAVE, Senior Judge:
Having received and reviewed defendant’s response to the April 25, 1997 order of this Court to comply with the April 18,1996 remand order of this Court, and having reviewed the Department of Commerce’s order in Bricks from Mexico; Amended Revocation of the Countervailing Duty Order and Amended Final Results of Countervailing Duty Administrative Review, 61 Fed. Red. 26,162 (1996), and upon consideration of all other papers and proceedings had herein, it is hereby:
Ordered, adjudged and decreed that the Department of Commerce’s order is in compliance with the remand instructions of this Court and are affirmed, and it is further
Ordered, adjudged and decreed that, all other issues having been decided, this case is dismissed.